JOHNSON, J. | t Defendant/Appellant, Yvenert Charles Dolce, Sr., appeals a judgment that partitioned property and ordered reimbursement' of extraordinary- child care expenses in favor of Plaintiff/Appellee, Angela D. Lowe Dolce, from the 24th Judicial District Court, Division “0”. For the following reasons, we grant Mr. Dolce’s motion to dismiss and dismiss the appeal with prejudice.1  This matter arises from a divorce proceeding and incidental matters between the parties. Ms. Dolce sought a partition of the community property and reimbursement of certain claims from Mr. Dolce. On September 29, 2016, the trial court rendered a judgment in open court in favor of Ms. Dolce that: invalidated an act of donation for property located at 2404 Wood-mere Boulevard in Harvey, Louisiana, on the basis that Ms. Dolce did not sign the act of donation, and declared the property to be community property; allocated the property located at 1741 Stall Drive in Harvey, Louisiana to Ms. Dolce; and awarded Ms. Dolce, reimbursement of $13,638.33 for extraordinary child care expenses and $10,635.33 for extraordinary household expenses.2 Mr. Dolce filed a motion for new trial, which was heard and denied on October 4, 2016.3 Mr. Dolce filed the instant appeal from the September 29th judgment, alleging the trial court exceeded its authority in the manner in which, it considered evidence regarding the community property and by awarding the reimbursements to Ms. Dolce.4  On December 4, 2017, Mr. Dolce filed a motion to dismiss his appeal with prejudice with this Court. In his motion, Mr. Dolce asserts the matter between the | ¡parties has been settled,' and he desires to have the appeal dismissed with prejudice. Accordingly, we grant Mr. Dolce’s motion and dismiss his appeal with prejudice. Mr. Dolce is to bear the costs of this appeal. MOTION TO DISMISS GRANTED; DISMISSED WITH PREJUDICE  . This memorandum opinion is issued in compliance with Uniform Rules—Courts of Appeal, Rule 2-16.1.B.   . The judgment was signed on October 13; 2016. The judgment also contained other findings that are not relevant to this appeal.   . The judgment denying Mr. Dolce’s motion was signed on January 20, 2017.   . Ms. Dolce did not file an answer or a brief in this appeal.